Exhibit 99(a)(1) CHOU U.S. MUTUAL FUNDS c/o Atlantic Fund Administration Three Canal Plaza, Suite 600 Portland, Maine04101 TRUST INSTRUMENT March 1, 2010 Table of Contents ARTICLE I DEFINITIONS 1 ARTICLE II THE TRUSTEES 2 Section 1. MANAGEMENT OF THE TRUST. 2 Section 2. INITIAL TRUSTEES; ELECTION AND NUMBER OF TRUSTEES. 2 Section 3. TERM OF OFFICE OF TRUSTEES. 3 Section 4. VACANCIES; APPOINTMENT OF TRUSTEES. 3 Section 5. TEMPORARY VACANCY OR ABSENCE. 3 Section 6. CHAIRPERSON. 3 Section 7. ACTION BY THE TRUSTEES. 3 Section 8. OWNERSHIP OF TRUST PROPERTY. 4 Section 9. EFFECT OF TRUSTEES NOT SERVING. 4 Section 10. TRUSTEES AND OTHERS AS SHAREHOLDERS. 4 ARTICLE III POWERS OF THE TRUSTEES 4 Section 1. POWERS. 4 Section 2. CERTAIN TRANSACTIONS. 7 ARTICLE IV. SERIES; CLASSES; SHARES 8 Section 1. ESTABLISHMENT OF SERIES AND CLASSES. 8 Section 2. SHARES. 8 Section 3. INVESTMENTS IN THE TRUST. 9 Section 4. ASSETS AND LIABILITIES OF SERIES AND CLASSES. 9 Section 5. OWNERSHIP AND TRANSFER OF SHARES. 10 Section 6. STATUS OF SHARES; LIMITATION OF SHAREHOLDER LIABILITY. 10 ARTICLE V DISTRIBUTIONS, REDEMPTIONS AND NET ASSET VALUE 11 Section 1. DISTRIBUTIONS. 11 Section 2. REDEMPTIONS. 11 Section 3. DETERMINATION OF NET ASSET VALUE PER SHARE. 12 Section 4. SUSPENSION OF RIGHT OF REDEMPTION. 12 ARTICLE VI SHAREHOLDERS’ VOTING POWERS AND MEETINGS 13 Section 1. VOTING POWERS. 13 Section 2. MEETINGS OF SHAREHOLDERS. 13 Section 3. QUORUM; REQUIRED VOTE. 13 ARTICLE VII CONTRACTS WITH SERVICE PROVIDERS 14 Section 1. INVESTMENT ADVISER. 14 Section 2. PRINCIPAL UNDERWRITER. 14 Section 3. CUSTODIAN. 14 Section 4. TRANSFER AGENCY, SHAREHOLDER SERVICES AND ADMINISTRATION AGREEMENTS. 14 Section 5. PARTIES TO CONTRACTS WITH SERVICE PROVIDERS. 15 i ARTICLE VIII EXPENSES OF THE TRUST, SERIES AND CLASSES 15 ARTICLE IX LIMITATION OF LIABILITY AND INDEMNIFICATION 15 Section 1. LIMITATION OF LIABILITY. 15 Section 2. INDEMNIFICATION. 16 Section 3. INDEMNIFICATION OF SHAREHOLDERS. 17 ARTICLE X MISCELLANEOUS 17 Section 1. TRUST NOT A PARTNERSHIP. 17 Section 2. TRUSTEE ACTION; EXPERT ADVICE; NO BOND OR SURETY. 17 Section 3. TERMINATION OR REORGANIZATION OF THE TRUST. 17 Section 4. TRUST INSTRUMENT. 19 Section 5. APPLICABLE LAW. 19 Section 6. AMENDMENTS. 19 Section 7. FISCAL YEAR. 20 Section 8. SEVERABILITY. 20 Section 9. INTERPRETATION. 20 ii CHOU U.S. MUTUAL FUNDS TRUST INSTRUMENT This TRUST INSTRUMENT is made as of March 1, 2010 by the Trustees to establish a statutory trust for the investment and reinvestment of funds contributed to the Trust by investors.The Trustees declare that all money and property contributed to the Trust shall be held and managed in trust pursuant to this Trust Instrument.The name of the Trust created by this Trust Instrument is “Chou U.S. Mutual Funds.” ARTICLE I DEFINITIONS Unless otherwise provided or required by the context: (a)“Assets belonging to” a Series has the meaning set forth in Article IV, Section 4; (b)“By-laws” means the By-laws of the Trust adopted by the Trustees, as amended from time to time; (c)“Class” means a class of Shares of a Series established pursuant to Article
